254 B.R. 406 (2000)
In re Daniel/Tamara LOHBAUER, Debtors.
Daniel Lohbauer, et al., Plaintiffs,
v.
Credit Based Assets Servicing, Defendant.
No. 99-3216.
United States Bankruptcy Court, N.D. Ohio.
April 11, 2000.
Jerry Purcel, Toledo, OH, for debtors/plaintiffs.

DECISION AND ORDER
RICHARD L. SPEER, Chief Judge.
This cause comes before the Court upon the Plaintiffs' Motion for an Assessment of Damages stemming from the entry of a default judgment against the Defendant for willfully violating the Automatic Stay of 11 U.S.C. § 362(a). On April 7, 2000, the Court held a Hearing on the matter at which time the Plaintiffs presented evidence to the Court that as a result of the Defendant's wrongful conduct they suffered monetary damages in the following amounts:


Attorney Fees      $1,500.00 (10 hours @ $150.00 per hour)
Lost Wages         $3,000.00
Emotional Distress $3,000.00

No representative on behalf of the Defendant was present at the Hearing to contest these figures.
The Court has now had the opportunity to consider all of the evidence presented in this case. Based upon a review of this evidence, including an assessment by the Court of the demeanor of both of the Plaintiffs who testified at the Hearing, the Court finds that the Plaintiffs' calculation of damages is correct.
Accordingly, in conformance with 11 U.S.C. § 362(h) it is
ORDERED that the Plaintiffs, Daniel and Tamara Lohbauer, be, and are hereby awarded against the Defendant, Credit Based Assets Servicing, the sum of Six Thousand Dollars ($6,000.00) in compensatory damages for the Defendant's willful violation of the Automatic Stay as contained in 11 U.S.C. § 362(a).
It is FURTHER ORDERED that the Plaintiffs, Daniel and Tamara Lohbauer, be, and are hereby awarded against the Defendant, Credit Based Assets Servicing, the sum of One Thousand Five Hundred Dollars ($1,500.00) in attorney fees for the Defendant's willful violation of the Automatic Stay as contained in 11 U.S.C. § 362(a).